DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 08/23/2021 have been accepted by the examiner.


Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 11/23/2021 & 03/15/2022. The information disclosed therein was considered.


Allowable Subject Matter  
Claims 1-20 are allowable. 

Regarding claim 1:
Pan et al (US95300513 FIG 6; col 14, line 66 – col 15 line 34) discloses A memory system, comprising: a memory device; and an interface circuit connected to the memory device via a wired communication path, wherein the interface circuit includes (memory 106, connected to sense amplifier having capacitor, wherein the gate of 646 in SA connected to COMP 616). 
Jain et al (US20150085566 FIG 9; [0005] discloses during a reading operation, pre-charging bit lines, and activating a word line.  
Singh et al (US8369134 FIG 8 & 10; claim 17 discloses decreasing the difference during the read operation). 

 Takahashi et al (US20100046306 Fig 1;[0034] memory cell  MC1 comprising  161); a sense component configured to determine the logic state stored on the memory cell during a read operation(Fig 1; [0019, 0035 & 0059-0060] SE11 signals for SA 110 determine a state stored on the memory cell 161 during a read operation).
Lee et al (US20140043928 FIG 2; [0056 & 0058-0059] discloses receiving a first voltage e.g., low logic value from the memory cell to be read from with low logic state at the node of SABL e.g., the voltage coming from VDD from PM21 is being receiving at the node of SABL, and output a second voltage e.g., high logic value inverted by 140 at output e.g., DATA node). 
Taddeo et al (US20060158946 FIG 2 discloses a gate of second switch M5 coupled with the first switch M3 and the sensing circuit 16) this clearly shows how the word coupling can used under BRI.
Park et al (US7881090 FIG 4), Khellah et al (US20080158932). 


However, with respect to claim 1, none of the prior art teaches, suggests or renders obvious, either alone in combination transferring, based at least in part on activating the word line, a charge 6between the memory cell and a sense component through a circuit configured to reduce a 7voltage associated with the charge during the read operation; and 8determining a logic state stored on the memory cell based at least in part on 9the charge transferred through the circuit. Claims 2-13 are allowed because of their dependency to the allowed base claim 1.
However, with respect to claim 14, none of the prior art teaches, suggests or renders obvious, either alone in combination transfer, based at least in part on activating the word line, a charge 10between the memory cell and a sense component through a circuit configured to 11reduce a voltage associated with the charge during the read operation; and 12determine a logic state stored on the memory cell based at least in part on the charge transferred through the circuit. Claims 15-19 are allowed because of their dependency to the allowed base claim 14.
However, with respect to claim 20, none of the prior art teaches, suggests or renders obvious, either alone in combination a charge between the memory cell and a sense component, the circuit further configured 7to reduce a voltage associated with the charge during the read operation, wherein the sense 8component is configured to determine a logic state stored on the memory cell based at least in 9 part on the charge transferred through the circuit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856. The examiner can normally be reached 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/Primary Examiner, Art Unit 2827